FILE COPY




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                       August 11, 2021

                                    No. 04-19-00543-CV

Elsa PRADO, Individually and as Representative of the Estate of Rolando Prado, Jr., Deceased,
     and as Next Friend of A.P., Minor; Elizabeth Prado; Rolando Prado; and Maria Prado,
                                          Appellants

                                              v.

 LONESTAR RESOURCES, INC., Ezra Alderman Ranches, Inc. and Union Pacific Railroad
                               Company,
                                Appellees

                 From the 81st Judicial District Court, La Salle County, Texas
                             Trial Court No. 16-07-00095-CVL
                         Honorable Susan D. Reed, Judge Presiding


                                       ORDER

Sitting:      Rebeca C. Martinez, Chief Justice
              Luz Elena D. Chapa, Justice
              Beth Watkins, Justice

       We grant Ezra Alderman Ranches Inc.'s unopposed motion for extension of time to file a
motion for rehearing, and we order its motion for rehearing due September 2, 2021.



                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of August, 2021.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court